Mr. Justice Sipre,
dissenting.
I dissent. For the reasons set forth by Mr. Justice Ne-gron Fernández and Mr. Justice Pérez Pimentel, the trial Court, upon resentencing defendant, exceeded its authority and exercised powers not conferred by law. The petitioner is deprived of his liberty without due process of law. In my opinion, this conclusion is inescapable.
The sentence on reconsideration may be attacked by ha-beas corpus. “It is a well-established doctrine that when a court exceeds its authority or exercises powers which the law has not granted it, the judgment thus rendered is void and the imprisonment ordered in execution of that judgment is unlawful and as such may be annulled by means of a habeas corpus proceeding.” Clemente v. Alvarez, Warden, 50 P.R.R. 747, 750.